SECURITIES PURCHASE AGREEMENT


SECURITIES PURCHASE AGREEMENT, dated as of July 28, 2009 (this “Agreement”), by
and between PARAMOUNT STRATEGY CORPORATION (“Purchaser”), and MAX CASH MEDIA,
INC., a Nevada corporation (the “Company”).


WHEREAS,  Upon the terms and subject to the conditions set forth in this
Agreement, Purchaser desires to purchase from the Company, and the Company
desires to sell to Purchaser, a Convertible Promissory Note in the aggregate
principal amount of $50,000.00 (the “Note”);


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


1.             Purchase and Sale.  Subject to the terms and conditions of this
Agreement, at the Closing (as defined herein), the Company will sell to the
Purchaser, and the Purchaser will purchase from the Company, the Note for the
purchase price of Fifty Thousand Dollars ($50,000.00) (the “Purchase Price”).
 
2.             The Closing.  Subject to the terms and conditions of this
Agreement, the closing (the “Closing”) of the sale and purchase of the Note
under this Agreement shall take place on or about July 28, 2009, or at such
other date, time and place as are mutually agreeable to the Company and
Purchaser. At the Closing, the Company shall deliver to Purchaser the originally
executed Note.
 
3.             Representations of the Company.  The Company hereby represents
and warrants to Purchaser as follows:
 
a.             Organization; Qualification.  The Company is a corporation duly
organized, validly existing and in corporate and good standing under the laws of
the State of Nevada. The Company is duly qualified to conduct business and is in
good standing under the laws of each jurisdiction in which the nature of its
businesses or the ownership or leasing of its properties requires such
qualification, except where the failure to be so qualified or in good standing,
individually or in the aggregate, has not had and would not reasonably be
expected to have a material adverse effect on the Company.
 
b.              Underlying Shares.  The Shares issuable upon conversion will be
duly and validly issued, fully paid, and non-assessable.
 
c.             Authority; No Conflict.  The execution, delivery, and performance
by the Company of this Agreement, and the consummation by the Company of the
transactions contemplated hereby, have been duly authorized by all necessary
corporate action. This Agreement when duly executed and delivered by the Company
constitutes the valid and binding obligation of the Company enforceable in
accordance with its terms. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby will not conflict with or
violate any provision of the Articles of Incorporation or Bylaws of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
4.             Representations of Purchaser.  Purchaser hereby represents and
warrants to the Company as follows:
 
a.             Capacity.  Purchaser has full legal capacity to enter into, to
execute, to deliver, and to perform this Agreement in accordance with its terms.
 
b.             Investigation; Experience; Sophistication; Stockholder
Status.  Purchaser has performed to its satisfaction an investigation of the
Company and an investment in the Note. The Company has made available to
Purchaser any and all written information which Purchaser has requested and has
answered to Purchaser’s satisfaction all inquiries made by Purchaser. Purchaser
has sufficient knowledge and experience in finance and business that he is
capable of evaluating the risks and merits of his investment in the Note and
Purchaser is able financially to bear the risks thereof for an indefinite period
including the loss of the entire investment in the Note. Purchaser is an
existing stockholder of the Company and is familiar with the risks of an
investment in the Note and business and prospects of the Company.
 
5.             Severability.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.
 
6.             Governing Law.  This Agreement shall be governed by and construed
in accordance with the substantive and procedural laws of the State of New York
applicable to agreements made and to be performed entirely within such State
without regard to principles of conflict of laws.
 
7.             Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (a) upon receipt, when
delivered personally, (b) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party), or (c) one (1) business day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same. The addresses and facsimile numbers for such communications
shall be:
 
  If to the Company:
Max Cash Media, Inc.
50 Brompton Road, Apt. 1X
Great Neck, NY 11021
Attn: Noah Levinson
 
 
 

--------------------------------------------------------------------------------

 
 
  With a copy to (which shall not constitute notice):


Gottbetter & Partners, LLP
488 Madison Avenue, 12th Floor
New York, NY  10022
Attn:  Adam S. Gottbetter, Esq.
Facsimile: (212) 400-6901


If to the Purchaser, to her address and facsimile number set forth at the end of
this Agreement, or to such other address and/or facsimile number and/or to the
attention of such other person as specified by written notice given to the
Company five (5) days prior to the effectiveness of such change. Written
confirmation of receipt (a) given by the recipient of such notice, consent,
waiver or other communication, (b) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, recipient facsimile
number and an image of the first page of such transmission, or (c) provided by
an overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from an overnight courier service in accordance
with clause (a), (b) or (c) above, respectively.


8.             Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.
 
9.             Counterparts; Facsimile Signatures.  This Agreement may be
executed in several counterparts, each of which shall be deemed to be an
original, and all of which shall constitute one and the same document. This
Agreement may be executed by facsimile signatures.
 
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first above written.



 
PURCHASER             
   
PARAMOUNT STRATEGY CORPORATION
     
By:
/s/ Andrew Meade
 
Name:  Andre Meade
 
Title:  Director
     
P.O. Box 802, WB, Cayman Isles      
 
Address of Purchaser
         
Phone Number of Purchaser
         
Facsimile of Purchaser

 
 
 

--------------------------------------------------------------------------------

 
 

 
MAX CASH MEDIA, INC.
     
By:
/s/ Noah Levinson
 
Name:  Noah Levinson
 
Title:    Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 